EXHIBIT Weinberg & Associates LLC 6812 Cherokee Drive, Baltimore, MD 21209 Phone (410) 705-3155 Securities and Exchange Commission 450 – Fifth Street N.W. Washington, D.C. 20549 Gentlemen: Weinberg & Associates LLC is the former independent registered accountant of IX Energy, Inc. (the “Company” and formerly Yoo, Inc.). We have read the Company’s Current Report on Form 8-K dated January 22, 2009, and are in agreement with the contents of Item 4.01, paragraphs one through three. For the remainder of the Current Report on Form 8-K, we have no basis to agree or disagree with other statements of the Company contained therein. Respectfully submitted, /s/ Alan Weinberg, CPA Baltimore, Maryland January
